•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00770-CV

Barry D. MINNFEE,
Appellant

v.

Brad LEXINGTON,
Appellee

From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CI-14175
Honorable Karen Pozza, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
                        Karen Angelini, Justice
                        Sandee Bryan Marion, Justice

Delivered and Filed: February 3, 2010

DISMISSED FOR LACK OF JURISDICTION
            Appellant has filed a notice of appeal stating that he seeks to appeal the trial court’s order on
a motion to rule for costs.  An order that does not dispose of all parties and causes of action is not
final and appealable.  See Houston Health Clubs, Inc. v. First Court of Appeals, 722 S.W.2d 692,
693 (Tex. 1986); Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).  On
December 30, 2009, we ordered appellant to show cause in writing why this appeal should not be
dismissed for lack of jurisdiction.  If appellant contended that a final judgment had been signed
disposing of all parties and causes of action, appellant was ordered to provide this court with a copy
of the final judgment.  Although appellant filed a response and a Writ of Injunction to Enjoin for
Lack of Jurisdiction, the information contained therein does not establish that a final judgment has
been signed by the trial court in the underlying cause.  Appellant must pursue relief from the trial
court until a final judgment is signed.  Accordingly, this appeal is dismissed for lack of jurisdiction.
                                                                                    PER CURIAM